        Case 2:19-mj-03828-DUTY Document 1 Filed 09/12/19 Page 1 of 1 Page ID #:1
                                                                                      -[
                                                                                                              x.69
                                                                                                              C             ~Y";
                                                                                                              ~
                                                                                                              F~
                                                                                               ct~ ~`~
                                                                                               _,cam,
                                                                                                     ~'~ —


                                                                                       i        c'                }"+?
                                                                                           Y             ~.



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA                                  CASE NUMBER

                                           PLAINTIFFS)              ~      `~          ~~
                            V.



                                                                          AFFIDAVIT RE
                                         DEFENDANT(S).              OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by: /sv~ /'         v~~/
                                                               AA '~~

in the _~[~ Lt ~~ ~~~K,v             District of !1/~1✓ yJ~C ~                   on
at               ❑ a.m. / ~ p.m. The offense was allegedly committed on or about
in violation of Title      ~'                       U.S.C., Sections) ~3~l~
to wit:    ~i✓i ~Lc%~/~,t ~            rtiS✓~i.? e4-~/~~

A warrant for defendant's arrest was issued by: M      n 3 i,~,/I-i~ ~3Z~~~~S/~-                                  c~~ r~~

Bond of$                               was Qset /~ recommended.

Type of Bond:

Relevant documents)on hand (attach):



I swear that the foregoing is true and correct to the best of my knowledge.

Sworn o        ore me, and subscribed in my presence on                 Z ~                      ASS          .fir       , by
                                                                                               ~ ~
                              e,c..~~                       ,Deputy Clerk.                                     ~"


                                                              ~-'                                             X202
                                                             U ~-t        G~ ~ X12'~'
   nature o     gent                                        Prin         e of Agent

                                                                                           ^—,


Agency                                                      Title


CR-52(05/98)                          AFFIDAVIT RE OUT-OF-DISTRICT WARRANT
